


Exhibit 10.10

 

AGREEMENT TO PARTICIPATE IN THE

FACET BIOTECH CORPORATION

RETENTION AND SEVERANCE PLAN

Effective December 18, 2008

 

In consideration of the benefits provided by the Facet Biotech Corporation
Retention and Severance Plan (the “Plan”), the undersigned employee of Facet
Biotech Corporation (the “Company”) and the Company agree that, as of the date
written below, the undersigned shall become a Participant in the Plan and shall
be fully bound by and subject to all of its provisions, subject to the
modification of Section 4.1(b)(4) thereof, titled “Involuntary Termination
Absent a Change in Control — Severance Benefits — Acceleration of Vesting of
Equity Awards,” set forth in Appendix A attached hereto.  All references to a
“Participant” in the Plan shall be deemed to refer to the undersigned.

 

The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.

 

The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan.  The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 13 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between a member of the Company Group and the undersigned, the employment
relationship between the undersigned and the Company Group is an “at-will”
relationship.

 

Executed on December 18, 2008.

 

Participant

 

Facet Biotech Corporation

 

 

 

 

 

 

/s/ Andrew Guggenhime

 

By:

/s/ Francis Sarena

Andrew Guggenhime

 

 

 

 

 

 

 

Address:

 

Name:

Francis Sarnea

 

 

 

 

[***]

 

 

 

 

 

Title:

Vice President, General Counsel and Secretary

 

1

--------------------------------------------------------------------------------


 

APPENDIX A

TO

AGREEMENT TO PARTICIPATE IN THE

FACET BIOTECH CORPORATION

RETENTION AND SEVERANCE PLAN

OF

Andrew Guggenhime

 

For all purposes of the participation of Andrew Guggenhime in the Facet Biotech
Corporation Retention and Severance Plan (the “Plan”), Section 4.1(b)(4) of the
Plan shall be deemed to include the following additional subsection (vi):

 

(vi)                              Additional Acceleration of Vesting of Stock
Options Upon Involuntary Termination Absent a Change in Control Occurring On or
Before December 31, 2009.  If the Participant’s Involuntary Termination Absent a
Change in Control occurs on or before December 31, 2009, then the additional
vesting of each stock option held by the Participant to which the Participant is
entitled, as determined in accordance with subsection (i), subsection (ii) or
subsection (iii) above, as applicable, shall be further increased by an amount
equal to twenty-five percent (25%) of the total number of shares originally
subject to such stock option, provided that the resulting total number of vested
shares subject to such stock option shall not exceed one hundred percent (100%)
of the total number of shares originally subject to such stock option.  For the
purposes of this subsection, the “total number of shares originally subject to
such stock option” shall take into account any adjustments for changes in the
capital structure of the Company determined in accordance with the equity award
plan and award agreement governing such stock option.

 

2

--------------------------------------------------------------------------------
